CONCURRING OPINION BY
STRASSBURGER, J:
I agree that the PCRA court’s May 1, 2012 order should be affirmed. I join the Majority’s analysis of all of Appellant’s issues with the exception of issue IV regarding Appellant’s petition for habeas corpus relief.
“[A] defendant cannot escape the PCRA time-bar by titling his petition or motion as a writ of habeas corpus.” Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa.Super.2013). “Issues that are cognizable under the PCRA must be raised in a timely PCRA petition and cannot be raised in a habeas corpus petition.” Id. Because Appellant’s claims may be addressed under the PCRA, see 42 Pa.C.S. § 9543(a)(2)© (providing that PCRA relief is available for convictions resulting from constitutional violations), the PCRA court properly dismissed Appellant’s habeas corpus petition as an untimely PCRA petition.